DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-9, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1661388 filed on 11/23/2016 and PCT/FR2017/05322 filed in 11/23/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Examiner’s Note
For the independent claim , in claim 1 Applicant has  recited as follows 
“at each intersection between a row  and a column  either a circuit one terminal of which is connected to the intersected row  and another terminal of which is connected to the intersected column  or a shunt  connecting the intersected row  and the intersected column, so as to have at most one shunt  per row and per column, the method comprising:”
Applicant has claimed “either a circuit or a shunt” in an alternative method. 
So any one of these two options is selected for the purpose of examination.
Examiner has selected “circuit” for the purpose of examination. Thus following portion of a claim and whole claim are excluded from examination:
Claim 1: (last limitation)
controlling an output port so as to ground the column and the shunt that are associated therewith and 
reading the input port corresponding to said shunt, a low state indicating a normal presence of the power supply  associated with the row  including the shunt, a high state indicating an abnormal absence.  
Claim 2 – whole claim.
Claim 3: (last limitation)
these steps being reiterated for all of the output portsto a shunt are inserted so as to reuse the control operations, and possibly the operations of stopping the control, of the various output ports.
Claim 9 – whole claim-being dependent on claim 2.

Claim Objection
Claim 1 is objected  to because of the following informalities:    
Claim 1 recites 
reading the input port  corresponding to said shunt , a low state indicating a normal presence of the power supply  associated with the row  including the shunt, a high state indicating an abnormal  absence”.  
The last line of this limitation should be changed to “abnormal absence of power supply” to appropriately explain the subject matter.
Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 ,3-8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the claim recites as follows 

“at each intersection between a row  and a column  either a circuit one terminal of which is connected to the intersected row  and another terminal of which is connected to the intersected column  or a shunt  connecting the intersected row  and the intersected column, so as to have at most one shunt  per row and per column, the method comprising : 
•	controlling an output port so as to ground the column and the shunt that are associated therewith”
As circuit and shunt are claimed in alternative fashion examiner has selected “a circuit” for examining purpose. Neither the claim nor the whole disclosure clearly explains “any shunt part” which is associated with a circuit. According to specification Page 3, line 17-20 the structure of circuit is described as follows:
“A circuit Cij comprises two poles or terminals. The first terminal is connected to the intersected row, that is to say the ith row Ligi for the intersection Xij, and the second terminal is connected to the intersected column, that is to say the jth column Colj for the intersection Xij.”
There is no presence of any “shunt “which is associated therewith.
Thus this is indefinite and unclear. For the purpose of examination, examiner has used best judgement and used broadest reasonable interpretation to interpret the “associated shunt” as “associated circuit “which is being controlled.
Dependent claims 3-8 failed to clarify are failed to clarify the subject matter .Thus they are also indefinite.

Regarding Claim 3, the claim recites as follows 
“controlling an output port so as to ground  a column  and thus the associated  shunt”
Neither the claim nor the whole disclosure clearly point out how “a shunt” is associated with the circuit. Independent claim 1 upon which claim 3 is dependent, does not clearly “the associated shunt” is a part of the “circuit”. According to claim 1 “circuit” and “shunt” are alternative part, not an attached part with each other. Thus this is unclear and indefinite.
For the purpose of examination, examiner has used best judgement and used broadest reasonable interpretation to interpret it as “control of output port as part of whole circuit”.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 6-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kiribayashi et al. (US 20020125890 A1), (hereinafter Kiribayashi).
Regarding claim 1 Kiribayashi teaches 
A method for diagnosing a bias power supply for an acquisition system comprising 
a processing unit (Fig 1, element 10- ECU, Para [0003], line 1-3, “electronic control unit”) and a matrix-array interface device (Para[0016], line 3-6, Fig 1, element 1) comprising a first number of conductive rows , a second number  of conductive columns ( Para [0016], line 3-6, “The sensor network 1 has a plurality of pressure sensitive sensors R (R11 - Rmn) connected between row lines 2a and column lines 2b. These pressure sensitive sensors R are connected in a matrix (mxn)), each row being connected to an input port of the processing unit and to a bias power supply (Fig 1, element 10 – ECU (i.e. processing unit), element 2a-row, Vcc – “bias power supply”. Para [0016], line 6-7, “One end of each row line 2a is connectable to an ECU 10”. According to paragraph [0006], line 1-4, “a monitoring device such as a resistor is connected to ends of two row lines or two column lines lo form a series circuit with a pull-up resistor”. Also in Abstract line 5-7, “When a voltage is applied to the series circuit, a voltage across the monitoring resistor is inputted to an ECU”. So the row is connected to the input port of the ECU through the monitoring resistor (i.e. circuit))  ,
each column being selectively connected to ground (Fig 1, Para[0016], line 6-9, “One end of each row line 2a is connectable to an ECU 10 or ground via a multiplexer 3, so is one end of each column line 2b via a multiplexer 4”.Based on this statement and circuit structure presented in Fig 1 it is clear that  each “column” can be either connected to ECU or ground (i.e. selectively connected) ) by controlling an output port  of the processing unit ( Fig 4 and 5 ,Para [0023], line 9-12, “Since the output voltage of the buffer circuit 5 is applied to the rest of lines 2a and 2b, from second row line #2 to the last row line #m and from the second column line #B to the last column line #n, no current flows to these lines.”)and

[AltContent: textbox (Prior art –Fig 1)]
    PNG
    media_image1.png
    553
    732
    media_image1.png
    Greyscale


at each intersection between a row and a column either a circuit one terminal of which is connected to the intersected row and another terminal of which is connected to the intersected column (Para [0016], line 3-5, “The sensor network 1 has a plurality of pressure sensitive sensors R (R11-Rmn) (i.e. a circuit) connected between row lines 2a and column lines 2b. Fig 1 shows the intersection ) or a shunt  connecting the intersected row  and the intersected column, so as to have at most one shunt  per row and per column (Alternative option “shunt” is not selected for examination), the method comprising: 
controlling (Para [0032], claim 10 .This claim is explaining the control) an output port (Para [0018], line 4-8, “The buffer circuit 5 is a voltage follower circuit including an operational amplifier. It is configured to output a voltage equal to a voltage across . This output point is connected to column as showed in Fig 1) so as to ground the column ( Fig 1, Para[0016], line 6-9, “One end of each row line 2a is connectable to an ECU 10 or ground via a multiplexer 3, so is one end of each column line 2b via a multiplexer 4”.) and the shunt that are associated therewith (Fig 1, element R11 –Rmn , Para[0016], line 15, “pressure sensitive sensors R(R11-Rmn) connected between row lines 2a and column lines 2b”. ).
Regarding claim 3 Kiribayashi teaches 
The method as claimed in claim 1, wherein acquiring the state values of the circuits comprises
controlling (Para [0032], claim 10 .This claim is explaining the control) an output port (Para [0018], line 4-8, “The buffer circuit 5 is a voltage follower circuit including an operational amplifier. It is configured to output a voltage equal to a voltage across the pressure sensitive sensor R which is under passenger detecting operation”. This output point is connected to column as showed in Fig 1) so as to ground the column ( Fig 1, Para[0016], line 6-9, “One end of each row line 2a is connectable to an ECU 10 or ground via a multiplexer 3, so is one end of each column line 2b via a multiplexer 4”.) and the shunt that are associated therewith (Fig 1, element R11–Rmn , Para[0016], line 15, “pressure sensitive sensors R(R11-Rmn)
reading each of the input ports corresponding to a circuit (Para[0023], line 6-9, “ The divided voltage [ R11xVcc/ (R11+Rp)] is inputted to the ECU 10 as information of the sensor R11 (i.e. circuit) , that is, as load applied to the sensor so as to acquire the state value of said circuit (Abstract, line 7-10, “If the circuit is in the shorted condition, the voltage across the monitoring resistor is 0 (i.e. state value). If the circuit is in the open condition, the voltage is equal to the voltage (i.e. state value) applied to the circuit. If no failure is present in the series circuit the voltage is equal to the divided voltage (i.e. state value)”. These statements indicate the state of the circuit) , and  
stopping the control of the output port (Based on Fig 1 and Para [0016], multiplexer 3 and 4 can control what voltage will be applied to the input of buffer 5. Thus based on that level the control of the output port can be stopped as showed in fig below), 

    PNG
    media_image1.png
    553
    732
    media_image1.png
    Greyscale

[AltContent: textbox (Prior art –Fig 1)]

Regarding claim 6 Kiribayashi teaches 
The method as claimed in claim 1, wherein each row is connected to its input port via a resistor (Fig 1, “Rd” –resistor, element 10- ECU having input port. Para [0019], line 3-5)
Regarding claim 7 Kiribayashi teaches 
The method as claimed in claim 1 wherein each power supply is connected to its row (Fig 1, row 2a and resistor Rp) via a resistor ( Para[0018], line 4-5, “A voltage Vcc is applied across the pressure sensitive sensor R through a pull-up resistor Rp.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Kiribayashi in view of  “Voltage follower circuit diagram”, EEEGUIDE, 2014 (hereinafter EEEGuide).

Regarding claim 8 Kiribayashi teaches 
The method as claimed in claim 1 wherein each column is selectively connected to ground (Fig 1, Para[0016], line 6-9, “One end of each row line 2a is connectable to an ECU 10 or ground via a multiplexer 3, so is one end of each column line 2b via a multiplexer 4”.Based on this statement and circuit structure presented in Fig 1 it is clear that  each “column” can be either connected to ECU or ground (i.e. selectively connected) ) by controlling an output port  of the processing unit ( Fig 4 and 5 ,Para [0023], line 9-12, “Since the output voltage of the buffer circuit 5 is applied to the rest of lines 2a and 2b, from second row line #2 to the last row line #m and from the second column line #B to the last column line #n, no current flows to these lines.”) controlled by an associated output port(Para[0018], line 4-8, “ The buffer circuit 5 is a voltage follower circuit including an operational amplifier. It is configured to output a voltage equal to a voltage across the pressure sensitive sensor R which is under passenger detecting operation”. This output point is connected to column as showed in Fig 1).
Kiribayashi does not explicitly teach
wherein each column is selectively connected to ground via a transistor (non-teaching part is bolded). The prior art teaches using a “buffer” which is a voltage follower (Para [0018], line 4-6, “The buffer circuit 5 is a voltage follower circuit including an operational amplifier”).
 EEEGuide teaches “voltage follower “uses a transistor as internal circuit block as an output as showed by Q2 in Fig (b)
[AltContent: textbox (Prior art – Fig (b))]
    PNG
    media_image2.png
    790
    800
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein each column is selectively connected to ground via a transistor as taught by EEEGUIDE in view of .
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Kiribayashi in view of Oskay (“Basics: Introduction to Zener Diodes”, January 12, 2012) (hereinafter Oskay).
Regarding claim 5 Kiribayashi teaches 
The method as claimed in claim 1, wherein each circuit or shunt is connected to its column via a diode oriented (Para [0032], line 4-6, “For example, diodes or capacitors can be used as an alternative to the monitoring resistors Rd.”) 
Kiribayashi does not explicitly teach
so as to prevent a current from flowing from ground.  
Oskay teaches a diode oriented so as to prevent a current from flowing from ground.  
 (Page 1, line 1-3, “current to flow only in one direction”. Page 9, line 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include so as to prevent a current from flowing from ground as taught by Oskay in view of Kiribayashi to prevent reverse current flow. Therefore, this technique would help to work as transient suppressing by the diode in the conducting path.

Allowable subject matter based on prior art
Regarding claim 4 the closest prior art of record Kiribayashi teaches 
 The method as claimed in claim 1, wherein at least two rows are connected to one and the same power supply (Para[0019],line 3-12, “Two or row lines 2a are connected to each other via a monitoring resistor Rd to form a series circuit for the failure detection function. The failure detection is a function for monitoring operativeness of the wiring 2 based on the voltage across the monitoring resistor Rd. In monitoring operation, one end of these two row lines 2a is connected to the resistor Rp and the other end is grounded by the multiplexer 3. A voltage is applied to the series circuit to check operativeness of the lines 2a based on the voltage across the resistor Rd.”) and the method also comprises
comparing the readings of the input port corresponding to one of the two rows and the readings of the input port corresponding to the other  of the two rows (Para[0026], line 1-2, “If the series circuit is in the shorted condition, the voltage across the resistor Rd inputted to the ECU 10 is 0”. This case the voltage across resistor Rd is measured by comparing two voltages which are voltage of row #1 and voltage of row #2 as showed in Fig 5), 

    PNG
    media_image3.png
    544
    739
    media_image3.png
    Greyscale

Kiribayashi does not explicitly teach
a match indicating normal operation of the power supply, a mismatch indicating short- circuiting of the power supply ( If two voltages of two rows matches according to the prior art voltage across Rd would be “0”.According prior art this will indicate a short circuit not a “normal operation as mentioned in the application .)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862